April 24, 2015 Credit Suisse Long/Short Equity Index ETN The Credit Suisse Long/Short Equity Index Exchange Traded Notes (the “ETNs”) are senior, unsecured debt securities issued by Credit Suisse AG (“Credit Suisse”), acting through its Nassau Branch, that are linked to the return of the Credit Suisse Long/Short Liquid Index (Net) (the “Index”). The Index seeks to correlate to the historical performance of the Credit Suisse Long/Short Equity Hedge Fund Index (the “Target Index”) and is designed to provide exposure to a long/short equity strategy as represented by long and short positions in various market measures. The ETNs are listed on NYSE Arca under the ticket symbol “CSLS.” 1 The ETNs should be purchased only by knowledgeable investors who understand the potential consequences of investing in the ETNs. ETN Details ETN ticker CSLS Indicative value ticker CSLS.IV Bloomberg Index ticker CSLABLN CUSIP/ISIN 22542D878 / US22542D8780 Primary Exchange NYSE Arca 1 ETN annual investor fee 0.45%* Index fee 0.50% ETN inception date February 19, 2010 Underlying index Credit Suisse Long Short Liquid Index (Net) *Because of daily compounding, the actual investor fee realized may exceed 0.45% per annum. Index Returns (as of 3/31/2015) 1 month 0.13% 3 month 1.31% 1 year 9.13% Since inception annualized* 5.37% *Index inception date was October 31, 2009. Index Statistics (3/31/2014 to 3/31/2015) Correlation to S&P ndex 0.88 Correlation to Barclays US Aggregate TR Index -0.29 Annualized Volatility 5.99% 1-Year Sharpe ratio* 1.51 *Sharpe ratio calculated using the Federal Funds EffectiveRate as of March 31, 2015. 1 Credit Suisse has no obligation to maintain any listing on NYSE Arca or any other exchange and we may delist the ETNs at any time. Strategy Focus ■ The Long/Short equity sector is a significant component of the hedge fund universe and currently represents approximately 17% of the Credit Suisse Hedge Fund Index. ■ Long/Short investing seeks to profit from both long and short positions in stocks while maintaining a low correlation to equity markets. Index Performance (October 31, 2009 to March 31, 2015) The above graph sets forth the historical performance of the Index from October 31, 2009 through March 31, 2015. The historical data for the Index does not account for the postponement of rebalancing dates due to market disruption events. Historical performance is not indicative of future performance. The Index includes 0.50% p.a. of index calculation fees. The above graph includes this index calculation fee but does not reflect the fee factor associated with the ETNs, which will reduce the amount of the return on the ETNs at maturity or upon repurchase by Credit Suisse. For More Information ETN Desk: Email: ETN.Desk@credit-suisse.com Website: www.credit-suisse.com/etn Index Overview ■ The Index seeks to correlate to the historical performance of the Target Index by tracking the performance of non-hedge fund, transparent market indices. ■ Each month, the Index rules determine the appropriate market measures and weightings to approximate the returns of the Target Index. ■ The calculation of the Index takes into consideration holding costs associated with the market measures and costs associated with calculating the Index. ■ The Index is overseen by an index committee composed of professional investment managers and academics and takes into consideration extensive quantitative research. ■ The Index is calculated intraday by NYSE Arca, Inc. Index Composition (December 2009 to March 2015) Selected Investment Considerations − The ETNs do not have a minimum payment at maturity or daily repurchase value and are fully exposed to any decline in the Index. Furthermore, the return at maturity or upon repurchase will be reduced by the fees and charges associated with the ETNs and the Index. Therefore, the level of the Index must increase by an amount sufficient, to offset the applicable fees and charges. − You will not receive any periodic interest payments on the ETNs. − We have listed the ETNs on NYSE Arca under the symbol “CSLS”. We expect that investors will purchase and sell the ETNs primarily in the secondary market. We have no obligation to maintain this listing on NYSE Arca or any listing on any other exchange, and may delist the ETNs at any time. − The indicative value of the ETNs is not the same as the closing price or any other trading price of the ETNs in the secondary market.
